DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I, Species A-1, and Sub-Species B - 1 in the reply filed on July 8, 2022 is acknowledged.  The traversal is on the ground(s) that that the product of Invention I cannot be used in a process that is materially different from the process of Invention II. Applicant bases the argument on the fact that Invention I recites a ‘a drive mechanism configured to force rolling members against a bearing race to couple master and tool assemblies’ and the process of Invention II recites a step of ‘moving the master assembly into abutment with the tool assembly,’ and then ‘moving the rolling members disposed in bore in the master assembly into contact with a bearing race in the tool assembly.’ Therefore, Applicant argues, the product of Invention I must be used in the process of Invention II. This is not found persuasive because while the ‘drive mechanism’ of Invention I is configured to move the ‘master assembly into abutment with the tool assembly’ and ‘move the rolling member into contact with the bearing race,’ the product of Invention I may be used in a method in which the tool mechanism does not do so. For instance, the product of Invention I may be used in process in which the tool assembly and master assembly are disassembled from one another and are not in abutment or in contact with each other. Alternatively, the process of Invention II may be used with a materially different product, such as a product which does not comprise the ‘drive mechanism’ of Invention I. In this instance, the steps of ‘moving the master assembly’ and ‘moving the plurality of rolling members,’ as recited by Invention II, may be performed by a human operator.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4, 5, and 8 – 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention and Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 8, 2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 3, 6, and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 7 of copending Application No. 17/027,931.
Regarding claim 1 of the instant Applicant, Examiner notes that the limitations of the “cross-contact recess,” “central void,” and “contact areas” are anticipated by the limitations of “select cutouts,” “center point,” and “sloped surfaces,” respectively, recited by claims 1 – 3.
This is a provisional nonstatutory double patenting rejection.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “drive mechanism” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner notes that “drive mechanism” invokes interpretation under 35 U.S.C. 112(f) because:
(A) It uses the generic placeholder “configured” for performing a claimed function.
(B) The generic placeholder (“configured”) is modified by the functional language “force the rolling members against the bearing race to couple the master and tool assemblies, and to allow the rolling members to retract to decouple the master and tool assemblies.”
(C) The generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Examiner recognizes that given element is referred to a “drive mechanism.” However, neither the terms “drive” nor “mechanism,” taken individually or together, invoke any type of structure or material.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 3, 6, and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites “… a plurality of position on the bearing race include a cross-contact recess … wherein each cross-contact recess comprises a recess sized and shaped to receive a rolling member and a central void not contacting the rolling member, such that the cross-contact recess contacts the rolling member at two contact areas, one on either side of the central void.” Applicant’s disclosure does not describe claim 1 in a way that would allow one skilled in the art to practice the claim invention. As further discussed below, the MPEP lays out eight factors to consider whether the level of experimentation would be undue. MPEP 2164.01(a)
(A) The breadth of the claims. The first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims. In the instant application, claim 1 requires the bearing race to comprise a plurality of cross-contact recesses, wherein each of the cross-contact recess comprise a recess which receives the rolling member, a central void which is not in contact with the rolling member, and two contact areas on either side of the central void which are in contact with the rolling member. Examiner notes that the limitation requires the cross-contact recesses of the bearing race to comprise each of the separate recess, central void, and contact areas.
(B) The nature of the invention i.e., the subject matter to which the claimed
invention pertains. The instant application pertains to a robotic tool changer.
(C) The state of the prior art. The current state of the prior art discloses
numerous references directed towards various setting tools.
(D) The level of one or ordinary skill. Applicant’s disclosure must be sufficient to
enable of manufacturer of setting tools having three-to-five years’ experience to
understand the structure of the invention.
(E) The level of predictability in the art. The predictability of lack thereof in the art
refers to the ability of one skilled in the art to extrapolate the disclosed or known
results to the claimed invention. The instant invention is within the mechanical
arts. The mechanical arts are typically considered predictable (as compart to
pharmaceutical arts, for example). However, this predictability does not cure the
lack of direction provided by the inventor, or lack of working examples, that would
allow one of ordinary skill to understand how the bearing race can comprise a plurality of ‘cross-contact recesses,’ wherein each of the ‘cross-contact recesses’ comprise each of a ‘recess,’ a ‘central void,’ and two ‘contract areas.’
(F) The amount of direction provided by the inventor. The amount of guidance or
direction refers to that information in the application, as originally filed, that
teaches exactly how to make or use the invention.
	Upon reviewing the instant application, the originally filed disclosure clearly teaches the bearing race comprising a plurality of ‘cross-contact recesses,’ which each comprise a ‘central void’ and a ‘contact area’ on either side of the ‘central void’ (figure 5, element 40 being the ‘cross-contact recesses,’ element 44 being the ‘central void,’ and element 42 being the ‘contact areas’ ; paragraphs 33 - 35). However, while the applicant recites the ‘cross-contact recesses’ each comprising a separate ‘recess to receive the rolling member’ (paragraph 33), it is unclear as to how the ‘cross-contact recess’ can comprise a ‘recess’ which is separate from the ‘central void’ and ‘contact areas.’
(G) The existence of working examples. As described in factor (F) above,
Applicant’s originally filed application gives a broad disclosure of the setting tool, without the specifics needed to practice the invention as recited in claim 1.
(H) The quantity of experimentation needed to make or use the invention based
on the content of the disclosure. Since one of ordinary skill in the art would be uncertain as to how to the ‘cross-contact recess’ can comprise separate ‘recess,’ ‘central void,’ and ‘contract areas,’ claim 1 cannot be performed without undue experimentation.

After considering all of the above factors, claims 1 – 3, 6, and 7 are not enabled by the originally filed disclosure. Since there are numerous pieces of art that disclose a robotic tool changer, one of ordinary skill in the art, after reading Applicant’s specification, would not understand the construction of Applicant’s specific robotic tool changer in which the ‘cross-contact recess’ of the bearing race comprises a separate ‘recess,’ ‘central void,’ and ‘contact areas.’ In addition, one of ordinary skill in the art would not know how the robotic tool changer in Applicant’s disclosure is different than the prior art.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 3, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “each bore” in the third paragraph after the preamble. It is unclear as to whether Applicant intends the limitation to refer to, and further define, the “plurality of bores” previously recited in the claim, or whether Applicant intends to set forth a second set of ‘bores,’ separate and independent from the ‘bores’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation as “each of the plurality of bores.”
Claim 1 further recites the limitation “a rolling member” in the third paragraph after the preamble. It is unclear as to whether Applicant intends the limitation to refer to, and further define, the “rolling member” previously recited in the claim, or whether Applicant intends to set forth a second ‘rolling member,’ separate and independent from the ‘rolling member’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation so as to refer to the ‘rolling member’ previously set forth.
Claims 1 and 2 each recites the limitation “each cross-contact recess.” It is unclear as to whether Applicant intends the limitation to refer to, and further define, the “cross-contact recess” previously recited in claim 1, or whether Applicant intends to set forth a second ‘cross-contact recess,’ separate and independent from the ‘cross-contact recess’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation as “each of the cross-contact recess.”
Claim 2 further recites the limitations “a corresponding cylindrical or spherical recess,” “a corresponding rolling member,” and “a central void.” It is unclear as to whether Applicant intends the limitations to refer to, and further define, the ‘recess,’ ‘rolling member,’ and ‘central void’ previously set forth in claim 1, or whether Applicant intends the limitations to set forth a second ‘recess,’ ‘rolling member,’ and ‘central void’ which is separate and distinct from those previously set forth. For the purposes of this Office Action, Examiner will interpret the limitations so as to refer to, and further define, the ‘recess,’ ‘rolling member,’ and ‘central void’ previously set forth.
Claim 6 recites the limitations “an inner surface of each bore,” “a corresponding plurality of positions,” and “a cross-contact recess.” It is unclear as to whether Applicant intends the limitations to refer to the ‘inner surface of each of the bores,’ ‘plurality of positions,’ ‘cross-contact recesses’ previously set forth in claim 1, or whether Applicant intends to set forth a new ‘an inner surface of each bore,’ ‘a corresponding plurality of positions,’ and ‘a cross-contact recess,’ separate and independent from those previously set forth. For the purposes of this Office Action, Examiner will interpret the limitations as “the inner surface of each of the bores,” “the plurality of positions,” and “the cross-contact recesses.”
Claim 7 recites the limitation “the two cross-contact recess.” There is insufficient antecedent basis for the limitation in the claim.
Claim 7 further recites the limitation “each rolling member.” It is unclear as to whether Applicant intends the limitation to refer to, and further define, the “rolling member” previously recited in claim 1, or whether Applicant intends to set forth a second ‘rolling member,’ separate and independent from the ‘rolling member’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation as “the rolling member.”
Claim 7 further recites the limitation “the center of the rolling member.” There is insufficient antecedent basis for the limitation in the claim. For the purposes of this Office Action, Examiner will interpret the limitation as “a center of the rolling members.”

As explained above, claim limitation “drive mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While the Specification expressly teaches the use of a ‘drive mechanism’ for performing the claimed function (paragraphs 11 and 42), the originally filed Specification does not teach the structure of the ‘drive mechanism.’ Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norton (U.S. Patent Number 8,794,418).
As to claim 1, Norton teaches a robotic tool changer (abstract), comprising: a tool assembly including a bearing race (figure 4, element 50 being the ‘tool assembly’ and elements 51 - 55 being the ‘bearing race’; column 5, lines 13 – 15 and column 5, line 65 – column 6, line 15); a master assembly including a plurality of bores, each configured to contain a rolling member (figure 4, element 70 being the ‘master assembly’ and elements 75 being the ‘bores’; column 5, lines 13 – 15 and 49 – 54), and a drive mechanism configured to force the rolling members against the bearing race to couple the master and tool assemblies, and to allow the rolling members to retract to decouple the master and tool assemblies (figure 1, element 12 being the ‘drive mechanism’; column 5, lines 16 – 21 and column 2, lines 16 – 25); wherein a plurality of positions on the bearing race each include a cross-contact recess configured to seat the rolling member when the master and tool assemblies are coupled (figure 4, element 52 being the ‘cross-contact recess’; column 6, lines 6 – 7); wherein the cross-contact recess comprises a recess sized and shaped to receive a rolling member and a central void not contacting the rolling member, such that the cross-contact recess contacts the rolling member at two contact areas, one on either side of the central void (figures 4 and 6, element 54 forming the ‘recess,’ element 53 being the ‘central void,’ and elements 55 being the ‘contact areas’; column 6, lines 4 – 15).
As to claim 2, Norton further teaches that the rolling members are spherical, and wherein the recess of each of the cross-contact recesses is spherical and has a substantially same radius as the rolling member, the recess having the central void (figure 6, elements 54 and 53). Examiner recognizes that Norton teaches the rolling member having a radius which is smaller than that of the recess (figure 6, elements 60 and 54). However, Examiner notes that the claim recites the ‘rolling member’ as functional language, such that the ‘rolling member’ is not a positively claimed element of the claimed ‘robotic tool changer.’ It is the position of the Examiner that the recess of Norton is capable for use with a rolling member that has a substantially same radius as that of the recess.
As to claim 3, Norton teaches that the central void is a concave channel (figure 6, element 53).
As to claim 6, as explained in the rejection of claim 1 above, Norton teaches the plurality of positions comprising the cross-contact recess. It is further the position of the Examiner that the inner surface of the bores also comprise a cross-contact recess (figure 4, element 75 being the ‘cross-contact recess’), wherein the cross-contact recess comprises a recess sized and shaped to receive a rolling member (figure 4, upper half of element 75 being the ‘recess’) and a central void not contacting the rolling member (figure 4, lower half of element 75 being the ‘central void’). Examiner notes that this can be found because, while Norton teaches the rolling members being spherical (figure 4, element 60 being the ‘rolling members’; column 6, lines 12 – 16), it is the position of the Examiner that the apparatus of Norton can be used with ‘rolling members’ which are shaped as a half-sphere, such that the rolling members do not contact the ‘central void’ of the cross-contact recess. The cross-contact recess of Norton further includes two contact area which contacts the rolling members, one on either side of the central void (figure 4, line between the lower and upper half of element 75 being the ‘contact area’).
As to claim 7, Norton teaches that when the master and tool assemblies are coupled, the two cross-contact recesses seating the rolling member together exert four forces on the rolling member, all directed toward a center of the rolling member (column 6, lines 31 – 47).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726